902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carroll G. ALLEN, Plaintiff-Appellant,v.CITY OF DANVILLE;  T. Neal Morris;  B.C. Elliott;  W.D.Rigney;  J.C. Lewis, Sr.;  M.R. Henry, Defendants-Appellees.
No. 89-1488.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 8, 1990.Decided April 13, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Danville.  Jackson L. Kiser, District Judge.  (C/A No. 88-78-D)
Carroll G. Allen, appellant pro se.
John Robert Saul, City Attorney's Office, Danville, Va.;    John S. Barr, Maloney, Yeatts & Barr, P.C., Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Carroll G. Allen appeals from the district court's order which granted summary judgment to the defendants in his 42 U.S.C. Sec. 1983 action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Allen v. City of Danville, CA-88-78-D (E.D.Va. June 6, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED